Title: Address of the House of Representatives to the President, [6 December] 1793
From: House of Representatives
To: Washington, George



[6 December 1793]
George Washington, President of the Ud. States
Sir,

The Representatives of the people of the United States, in meeting you for the first time since you have been again called by an unanimous suffrage to your present station, find an occasion which they embrace, with no less sincerity than promptitude, for expressing to you their congratulations on so distinguished a testimony of public approbation; and their entire confidence in the purity & patriotism of the motives which have produced this obedience to the voice of your country. It is to virtues which have commanded long and universal reverence, and services from which have flowed great and lasting benefits, that the tribute of praise may be paid, without the reproach of flattery; and it is from the same sources, that the fairest anticipations may be derived in favor of the public happiness.
The United States having taken no part in the War which had embraced in Europe the powers with whom they have the most extensive relations, the maintenance of peace was justly to be regarded as one of the most important duties of the magistrate charged with the faithful execution of the laws. We accordingly witness with approbation and pleasure the vigilance with which you have guarded against an interruption of that blessing, by your proclamation admonishing our Citizens of the consequences of illicit or hostile Acts towards the belligerent parties, and promoting by a declaration of the existing legal state of things, an easier admission of our rights to the immunities belonging to our situation.
The connexion of the United States with Europe has evidently become extremely interesting. The communications which remain to be exhibited to us, will, no doubt, assist in giving us a fuller view of the subject, and in guiding our deliberations to such results as may comport with the rights and true interests of our Country.
We learn, with deep regret, that the measures dictated by a love of Peace, for obtaining an amicable termination of the afflicting war on our frontier, have been frustrated; and that a resort to offensive measures has again become necessary. As the latter, however, must be rendered more satisfactory in proportion to the solicitude for peace manifested by the former, it is to be hoped they will be pursued under the better auspices on that account, & be finally crowned with more happy success.
In relation to the particular tribes of Indians, against whom offensive measures have been prohibited, as well as all the other important subjects which you have presented to our view, we shall bestow the attention which they claim. We cannot, however, refrain at this time, from particularly expressing our concurrence in your anxiety for the regular discharge of the public debts, as fast as circumstances and events will permit; and in the policy of removing any impediments that may be found in the way of a faithful representation of public proceedings throughout the United States, being persuaded, with you, that on no subject more than the former, can delay be more injurious, or an œconomy of time more valuable; and that with respect to the latter, no resource is so firm for the Government of the United States, as the affections of the People, guided by an enlightened policy.
Throughout our deliberations we shall endeavour to cherish every sentiment which may contribute to render them conducive to the dignity, as well as to the welfare of the United States; and we join with you, in imploring that Being on whose will the fate of Nations depends, to crown with success our mutual endeavors.
Signed by order, and in behalf of the House
Frederick Augustus Muhlenburg Speaker.
Attest
John Beckley Clerk.

